McMurray, Presiding Judge.
Defendant was convicted of the offense of burglary and was sentenced to serve a term of 15 years. His appointed counsel has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967), stating that after a careful review of the record and transcript counsel believes an appeal of this case to be wholly frivolous. See Bethay v. State, 237 Ga. 625 (229 SE2d 406). In accordance with Anders v. California, 386 U. S. 738, supra, counsel in filing the motion to withdraw as appointed counsel, has attached a brief raising points of law which counsel considered arguably could support an appeal and furnished to his indigent client a copy of the brief, in order to allow the defendant to raise any points he chooses to raise. In addition, as required by Bethay v. State, 237 Ga. 625, supra, we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that none of the points raised has any merit and our independent examination fails to disclose any errors of substance. Accordingly, we found the appeal to be wholly frivolous and granted permission of counsel to withdraw. The defendant has been notified of this action and of his options by reason thereof. The defendant has filed nothing further prior to the rendition of this opinion, and has not raised any valid ground for appeal.
In compliance with Anders v. California, 386 U. S. 738, supra, we have fully and carefully examined the record and transcript and find no reversible error. A rational trier of fact could reasonably have found from the evidence adduced at trial proof of guilt of the defendant beyond a reasonable doubt of the offense of burglary. See Snell v. State, 246 Ga. 648 (272 SE2d 348); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).

Judgment affirmed.


Banke and Birdsong, JJ., concur.

Paul Rose, Assistant District Attorney, for appellee.